Kelly, P.J.
(dissenting). The prosecutor’s brief states:
The record is clear that only the defense attorney and the trial judge agreed that the issue would be preserved for appeal.
As far as the record is concerned the prosecutor was never asked, nor did he so consent. But he certainly was there. The point is, the prosecutor didn’t object. The prosecutor cannot by his silence lull the defense attorney and his client into relying on the express order of the trial court whether its ruling is supported by appellate precedent or not.
In People v Kim Williams, 160 Mich App 738, 740; 408 NW2d 540 (1987), cited by the majority, there was a bona fide unconditional plea. This record does not support the conclusion that defendant or his attorney was aware of the Oakland County Prosecutor’s position on the nonavailability of conditional pleas as a prosecutorial policy. Defendant’s plea of guilty was as follows:
*643Mr. Weier [assistant prosecutor]: Thank you, your Honor. Your Honor, it’s my understanding that Mr. McFadden at this time wishes to change his plea and tender a plea of guilty to the original charge of larceny in a building and also to the habitual offender, fourth offense Information.
Mr. Bondy [defense attorney]: Your Honor, the statements of Mr. Weier are accurate and correct and I have explained to my client both the nature and the charges pending against him and we’ve been over a plea form. He understands all the rights he’d be waiving in pleading guilty thereto, and he stands ready for any questions the Court may have at this time.
Also I would say that my client is tendering this plea and I would ask the Court to preserve the issue that we raised on the motion that was heard by the Court this morning, if in fact, my client should decide to appeal that matter.
The Court: Very well, the motion will be preserved.
Mister McFadden, you’ve heard what the prosecutor and your counsel have stated that you do wish to plead guilty to the charges of larceny in a building and habitual offender fourth offense; is that right?
Mr. McFadden: Yes, sir.
The Court: Have there been any agreements made to get you to plead to these charges?
Mr. McFadden: No, sir.
The tendering of the plea was expressly conditioned and the court expressly ruled that the matter would be preserved. I would order this matter remanded to give the defendant the option to withdraw his plea within thirty days. And if he did move within thirty days to withdraw his plea, I would order the trial court to grant the motion. If the defendant failed to move to withdraw his plea within thirty days, I would order the conviction and sentence affirmed.